DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/12/21, 11/10/21, 11/10/21, and 6/6/22 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings were received on 5/3/2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Iwanaga et al., US 20090181311 (hereinafter, Iwanaga), in view of Song et al., US 20130202944 (hereinafter, Song) and further in view of Jambunathan et al., US 20060216612 (hereinafter, Jambunathan).
As to Claim 1:
	Iwanaga discloses a power storage device (see “nonaqueous electrolyte secondary cell”, Abstract, Title, [0002]) comprising: 
a positive electrode comprising a positive electrode current collector (see “a positive electrode… positive electrode current collector”, Abstract, [0041]); 
a negative electrode (see “a negative electrode…”, Abstract, [0042]); 
a first separator (see “a separator…”, [0046, 0092]); 
an electrolyte (see “… ethylene carbonate / propylene carbonate… vinylene carbonate…”, [0058]), where in the positive electrode current collector includes aluminum (see “This slurry was applied to both surfaces of an aluminum current collector…”, [0041]); wherein
wherein the first separator is positioned between the positive electrode and the negative electrode (see “a separator…”, [0046, 0092]);
an exterior body (see “… prismatic cell casing…”, [0046, 0092]),
wherein the positive electrode includes a positive electrode active material layer and a positive electrode current collector (see “positive electrode active material… current collector…”, [0041]),
wherein the negative electrode includes a negative electrode material layer and a negative electrode current collector (see “… negative electrode… active material layers… current collector…”, [0042]), 
wherein the electrolyte includes propylene carbonate, ethylene carbonate, and vinylene carbonate, lithium hexafluorophosphate, and lithium salt expressed by General Formula (G1) (see “… ethylene carbonate / propylene carbonate… vinylene carbonate… LiPF6, 0.1 M of lithium bis (pentafluoroethane sulfonyl)imide (LiBETI)…”, [0058] – lithium bis (pentafluoroethane sulfonyl)imide (LiBETI) is General Formula (G1)).
However, Iwanaga does not disclose: (a) the film contains aluminum fluoride; and (b) the claimed range of the concentration of LiPF6 in the electrolyte. 
Regarding (a) the film contains aluminum fluoride:
In the same field of endeavor, Song also discloses a lithium secondary battery having a LiPF6 and aluminum current collector (Abstract, [0100, 0103]) similar to that of Iwanaga.  Song further discloses that the battery’s fabrication process can further incorporate heat treatment as to improve the adhesion strength between the components of the battery [0063].  Furthermore, since the batteries of Song and Iwanaga both contains aluminum current collector and LiPF6, the aluminum fluoride film will form on the positive electrode as indicated by the instant specification as the film is only presented as a result of the heat treatment and the presence of the LiPF6.
It would have been obvious to a person killed in the art at the time of the invention to incorporate a step of heat treating the battery containing LiPF6 of Iwanga as taught by Song as to improve the adhesion strength between the components of the battery [0063].  
	Regarding (b) the claimed range of the concentration of LiPF6 in the electrolyte:
	In the same field of endeavor, Jambunathan also discloses a lithium battery comprising an electrolyte with carbonate solvents with LiPF6 lithium salt [0002, 0069] similar to that of Iwanaga.  Jambunathan further teaches that 1 wt % of LiPF6 can be used in the electrolyte which as shown in Table 1 shows better cycle efficiency and discharge retention than other electrolytes ([0069-0070], Table 2).
It would have been obvious to a person killed in the art at the time of the invention to incorporate 1 wt % of LiPF6 in the electrolyte of Iwanaga as Jambuanthan shows that having low amount of LiPF6 in the electrolyte can improve cycle efficiency and discharge retention than other electrolytes ([0069-0070], Table 2).
As to Claim 3:
	Iwanaga discloses the electrode assembly is formed by using a separator film with the electrode to form a wound [0046, 0092], but does not disclose using multiple separator she
	Inagaki also discloses a wound electrode as shown in Figure 1 [0029] similar to that of Iwanaga and a flat type battery such as that of Figure 3 which can also be formed [0109] depending on the size/space of the device/application.
	It would have been obvious to a person killed in the art at the time of the invention to incorporate multiple separators of Iwanaga as taught by Inagaki as to form a flat type battery.
As to Claim 4:
	Iwanaga discloses the lithium salt represented by General Formula (G1) is lithium bis(pentafluoroethanesuflonyl)amide or LiBETA/LiBETI (see “… lithium bis (pentafluoroethane sulfonyl)imide (LiBETI)…”, [0058]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Iwanaga in view of Song and Jambunathan, as applied to Claim 1 above, and further in view of Inagaki et al., US 20090061303 (hereinafter, Inagaki).
	Iwanaga discloses that the first separator includes porous film of polyethylene [0046, 0092].
However, Iwanaga does not disclose the separator is polyphenylene sulfide or cellulosic.
In the same field of endeavor, Inagaki also discloses a nonaqueous electrolyte battery having a separator formed of polyethylene similar to that of Iwanaga (Abstract, [0095, 0132]).  Inagaki also discloses that the separator can be made of cellulosic as to take water into the cell since the cellulose has terminal hydroxyl groups [0095].  
It would have been obvious to a person skilled in the art at the time of the invention to substitute polyethylene separator of Iwanaga with cellulosic separator as taught by Inagaki since Inagaki teaches that both polyethylene and cellulosic are equivalent material as to produce a battery separator.  Inagaki also teaches that the separator can be made of cellulosic as to take water into the cell since the cellulose has terminal hydroxyl groups [0095].
Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Iwanaga et al., US 20090181311 (hereinafter, Iwanaga), in view of Song et al., US 20130202944 (hereinafter, Song) and further in view of Inagaki et al., US 20090061303 (hereinafter, Inagaki).
As to Claim 7:
	Iwanaga discloses a power storage device (see “nonaqueous electrolyte secondary cell”, Abstract, Title, [0002]) comprising: 
a positive electrode comprising a positive electrode current collector (see “a positive electrode… positive electrode current collector”, Abstract, [0041]); 
a negative electrode (see “a negative electrode…”, Abstract, [0042]); 
a first separator (see “a separator…”, [0046, 0092]); 
an electrolyte (see “… ethylene carbonate / propylene carbonate… vinylene carbonate…”, [0058]); and 
an exterior body (see “… prismatic cell casing…”, [0046, 0092]),
wherein the positive electrode includes a positive electrode active material layer and a positive electrode current collector (see “positive electrode active material… current collector…”, [0041]),
wherein the negative electrode includes a negative electrode material layer and a negative electrode current collector (see “… negative electrode… active material layers… current collector…”, [0042]),
wherein the first separator is positioned between the positive electrode and the negative electrode (see “a separator…”, [0046, 0092]);
wherein the positive electrode current collector includes aluminum [0041],
wherein the first separator includes porous film of polyethylene [0046, 0092], wherein the electrolyte includes propylene carbonate, ethylene carbonate, and vinylene carbonate, lithium hexafluorophosphate, and lithium salt expressed by General Formula (G1) (see “… ethylene carbonate / propylene carbonate… vinylene carbonate… LiPF6, 0.1 M of lithium bis (pentafluoroethane sulfonyl)imide (LiBETI)…”, [0058] – lithium bis (pentafluoroethane sulfonyl)imide (LiBETI) is General Formula (G1)).
Iwanaga does not disclose: (a) the film contains aluminum fluoride; and (b) the separator is polyphenylene sulfide or cellulosic.
Regarding (a) the film contains aluminum fluoride:
In the same field of endeavor, Song also discloses a lithium secondary battery having a LiPF6 and aluminum current collector (Abstract, [0100, 0103]) similar to that of Iwanaga.  Song further discloses that the battery’s fabrication process can further incorporate heat treatment as to improve the adhesion strength between the components of the battery [0063].  Furthermore, since the batteries of Song and Iwanaga both contains aluminum current collector and LiPF6, the aluminum fluoride film will form on the positive electrode as indicated by the instant specification as the film is only presented as a result of the heat treatment and the presence of the LiPF6.
It would have been obvious to a person killed in the art at the time of the invention to incorporate a step of heat treating the battery containing LiPF6 of Iwanga as taught by Song as to improve the adhesion strength between the components of the battery [0063].  
Regarding (b) the separator is polyphenylene sulfide or cellulosic: 
In the same field of endeavor, Inagaki also discloses a nonaqueous electrolyte battery having a separator formed of polyethylene similar to that of Iwanaga (Abstract, [0095, 0132]).  Inagaki also discloses that the separator can be made of cellulosic as to take water into the cell since the cellulose has terminal hydroxyl groups [0095].  
It would have been obvious to a person skilled in the art at the time of the invention to substitute polyethylene separator of Iwanaga with cellulosic separator as taught by Inagaki since Inagaki teaches that both polyethylene and cellulosic are equivalent material as to produce a battery separator.  Inagaki also teaches that the separator can be made of cellulosic as to take water into the cell since the cellulose has terminal hydroxyl groups [0095].  
As to Claim 9:
	Iwanaga discloses the electrode assembly is formed by using a separator film with the electrode to form a wound [0046, 0092], but does not disclose using multiple separator she
	Inagaki also discloses a wound electrode as shown in Figure 1 [0029] similar to that of Iwanaga and a flat type battery such as that of Figure 3 which can also be formed [0109] depending on the size/space of the device/application.
	It would have been obvious to a person killed in the art at the time of the invention to incorporate multiple separators of Iwanaga as taught by Inagaki as to form a flat type battery.
As to Claim 10:
	Iwanaga discloses the lithium salt represented by General Formula (G1) is lithium bis(pentafluoroethanesuflonyl)amide or LiBETA/LiBETI (see “… lithium bis (pentafluoroethane sulfonyl)imide (LiBETI)…”, [0058]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Iwanaga in view of Song and Inagaki, as applied to Claim 7 above, and further in view of  Jambunathan et al., US 20060216612 (hereinafter, Jambunathan).
	Iwanaga discloses LiPF6 in the electrolyte but does not disclose the claimed range of the concentration of LiPF6 in the electrolyte.
	In the same field of endeavor, Jambunathan also discloses a lithium battery comprising an electrolyte with carbonate solvents with LiPF6 lithium salt [0002, 0069] similar to that of Iwanaga.  Jambunathan further teaches that 1 wt % of LiPF6 can be used in the electrolyte which as shown in Table 1 shows better cycle efficiency and discharge retention than other electrolytes ([0069-0070], Table 2).
It would have been obvious to a person killed in the art at the time of the invention to incorporate 1 wt % of LiPF6 in the electrolyte of Iwanaga as Jambuanthan shows that having low amount of LiPF6 in the electrolyte can improve cycle efficiency and discharge retention than other electrolytes ([0069-0070], Table 2).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Iwanaga in view of Song and Jambunathan, as applied to Claim 1 above, and further in view of Alameh et al., US 5889737 (hereinafter, Alameh) and Akahane et al., US 5135694 (hereinafter, Akahane).
As to Claim 5:
Iwanaga in view of Inagaki disclose the power storage device according to claim 1, but the combined prior arts do not disclose the band, display panel, and housing as claimed.
In the same field of endeavor, Alameh also discloses lithium battery cell for a portable device similar to that of Iwanaga.  Alameh discloses the portable device as a wristwatch as shown here: 
Alameh discloses an electronic device (see “… portable electronic device…”, Col. 3, lines 20-29; Fig. 2) comprising: 
a power storage device (see “battery cells…” Col. 3, lines 20-44) comprising;
a positive electrode electrically connected to a positive electrode lead (see “… battery cells having positive and negative terminals…”, Col. 29-44; “… storage device 100… first electrode 116… second electrode 122… electrolyte…”, Col. 4, lines 30-36, Col. 5, lines 27-53); 
a negative electrode electrically connected to a negative electrode lead (see “… battery cells having positive and negative terminals…”, Col. 29-44; “… storage device 100… first electrode 116… second electrode 122… electrolyte…”, Col. 4, lines 30-36, Col. 5, lines 27-53); 
a separator/electrolyte film/layer between the positive electrode and the negative electrode; and an electrolyte (see “… battery cells having positive and negative terminals…”, Col. 29-44; “… storage device 100… first electrode 116… second electrode 122… electrolyte…”, Col. 4, lines 30-36, Col. 5, lines 27-53),
a band comprising a flexible material (see “… flexible material… wrist band 30…” Col. 2, line 66-Col. 3, lines 19; “… band 30… polymeric material… polyethylene… polypropylene… resin…”, Col. 4, lines 10-50);
a display panel electrically connected to the power storage device (see “… liquid crystal display…”, Col. 2, lines 51-65; Fig. 1-2); and 
a housing (Fig. 1-2; Col. 2, lines 51-65; Col. 3, lines 29-44),
wherein the power storage device is buried in the band (see “… band having an energy storage device integrally formed therein…”, Col. 2, lines 24-27, Fig. 1-3),
wherein part of the positive electrode lead and part of the negative electrode lead protrude from the band (see Fig. 2; Col. 3, lines 29-44),
wherein the power storage device has flexibility (see “… band 30… Flexible… conformed energy storage devices…”, Col. 2, lines 66-Col. 3, line 19; Col. 7, lines 10-16), wherein the display panel is incorporated in the housing (see “watch face 14… liquid crystal display…”, Col. 2, lines 51-65; Fig. 1-2), 
wherein the band is connected to the housing (see “positive terminal… negative terminal…”, Col. 3, lines 29-44; Fig. 2).
However, Alameh does not disclose a band comprises a rubber material.
While Alameh discloses that the band comprising a flexible material such as polymeric material (e.g., polyethylene, polypropylene, resin) (see “… flexible material… wrist band 30…” Col. 2, line 66-Col. 3, lines 19; “… band 30… polymeric material… polyethylene… polypropylene… resin…”, Col. 4, lines 10-50), Alameh does not disclose the band comprises a rubber material.
In the same field of endeavor, Akahane discloses a wristwatch (Fig. 1, Col. 3, lines 45-65) similar to that of Alameh.  Akahane further discloses that the band material of can be made of flexible plastic material such as silicone rubber, which is nonconducting and suitable for contact with the human skin (Col. 3, line 66-Col. 4, lines 7; Col. 5, line 66-Col. 6, line 22).
It would have been obvious to a person skilled in the art at the time of the invention to substitute the flexible plastic material such as silicon rubber as taught by Akahane as the flexible plastic material of Alameh as Akahane teaches that silicone rubber is equivalence to polymeric material to be used as a band as those materials are nonconducting and suitable for contact with the human skin (Col. 3, line 66-Col. 4, lines 7; Col. 5, line 66-Col. 6, line 22).
Thus, it would have been obvious to a person skilled in the art at the time of the invention to incorporate the battery of Iwanaga and Inagaki into a portable device such as that of Alameh in view of Akahane as to provide power to a portable device.
As to Claim 6:
Iwanaga and Inagaki does not disclose the rubber material is fluorine rubber or silicone rubber.
While Alameh discloses that the band comprising a flexible material such as polymeric material (e.g., polyethylene, polypropylene, resin) (see “… flexible material… wrist band 30…” Col. 2, line 66-Col. 3, lines 19; “… band 30… polymeric material… polyethylene… polypropylene… resin…”, Col. 4, lines 10-50), Alameh does not disclose the band comprises a rubber material such as fluorine rubber or silicone rubber.
In the same field of endeavor, Akahane discloses a wristwatch (Fig. 1, Col. 3, lines 45-65) similar to that of Alameh.  Akahane further discloses that the band material of can be made of flexible plastic material such as silicone rubber, which is nonconducting and suitable for contact with the human skin (Col. 3, line 66-Col. 4, lines 7; Col. 5, line 66-Col. 6, line 22).
It would have been obvious to a person skilled in the art at the time of the invention to substitute the flexible plastic material such as silicon rubber as taught by Akahane as the flexible plastic material of Alameh as Akahane teaches that silicone rubber is equivalence to polymeric material to be used as a band as those materials are nonconducting and suitable for contact with the human skin (Col. 3, line 66-Col. 4, lines 7; Col. 5, line 66-Col. 6, line 22).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Iwanaga in view of Song and Jambunathan, as applied to Claim 1 above, and further in view of Alameh et al., US 5889737 (hereinafter, Alameh) and Akahane et al., US 5135694 (hereinafter, Akahane).
As to Claim 11:
Iwanaga in view of Inagaki disclose the power storage device according to claim 1, but the combined prior arts do not disclose the band, display panel, and housing as claimed.
In the same field of endeavor, Alameh also discloses lithium battery cell for a portable device similar to that of Iwanaga.  Alameh discloses the portable device as a wristwatch as shown here: 
Alameh discloses an electronic device (see “… portable electronic device…”, Col. 3, lines 20-29; Fig. 2) comprising: 
a power storage device (see “battery cells…” Col. 3, lines 20-44) comprising;
a positive electrode electrically connected to a positive electrode lead (see “… battery cells having positive and negative terminals…”, Col. 29-44; “… storage device 100… first electrode 116… second electrode 122… electrolyte…”, Col. 4, lines 30-36, Col. 5, lines 27-53); 
a negative electrode electrically connected to a negative electrode lead (see “… battery cells having positive and negative terminals…”, Col. 29-44; “… storage device 100… first electrode 116… second electrode 122… electrolyte…”, Col. 4, lines 30-36, Col. 5, lines 27-53); 
a separator/electrolyte film/layer between the positive electrode and the negative electrode; and an electrolyte (see “… battery cells having positive and negative terminals…”, Col. 29-44; “… storage device 100… first electrode 116… second electrode 122… electrolyte…”, Col. 4, lines 30-36, Col. 5, lines 27-53),
a band comprising a flexible material (see “… flexible material… wrist band 30…” Col. 2, line 66-Col. 3, lines 19; “… band 30… polymeric material… polyethylene… polypropylene… resin…”, Col. 4, lines 10-50);
a display panel electrically connected to the power storage device (see “… liquid crystal display…”, Col. 2, lines 51-65; Fig. 1-2); and 
a housing (Fig. 1-2; Col. 2, lines 51-65; Col. 3, lines 29-44),
wherein the power storage device is buried in the band (see “… band having an energy storage device integrally formed therein…”, Col. 2, lines 24-27, Fig. 1-3),
wherein part of the positive electrode lead and part of the negative electrode lead protrude from the band (see Fig. 2; Col. 3, lines 29-44),
wherein the power storage device has flexibility (see “… band 30… Flexible… conformed energy storage devices…”, Col. 2, lines 66-Col. 3, line 19; Col. 7, lines 10-16), wherein the display panel is incorporated in the housing (see “watch face 14… liquid crystal display…”, Col. 2, lines 51-65; Fig. 1-2), 
wherein the band is connected to the housing (see “positive terminal… negative terminal…”, Col. 3, lines 29-44; Fig. 2).
However, Alameh does not disclose a band comprises a rubber material.
While Alameh discloses that the band comprising a flexible material such as polymeric material (e.g., polyethylene, polypropylene, resin) (see “… flexible material… wrist band 30…” Col. 2, line 66-Col. 3, lines 19; “… band 30… polymeric material… polyethylene… polypropylene… resin…”, Col. 4, lines 10-50), Alameh does not disclose the band comprises a rubber material.
In the same field of endeavor, Akahane discloses a wristwatch (Fig. 1, Col. 3, lines 45-65) similar to that of Alameh.  Akahane further discloses that the band material of can be made of flexible plastic material such as silicone rubber, which is nonconducting and suitable for contact with the human skin (Col. 3, line 66-Col. 4, lines 7; Col. 5, line 66-Col. 6, line 22).
It would have been obvious to a person skilled in the art at the time of the invention to substitute the flexible plastic material such as silicon rubber as taught by Akahane as the flexible plastic material of Alameh as Akahane teaches that silicone rubber is equivalence to polymeric material to be used as a band as those materials are nonconducting and suitable for contact with the human skin (Col. 3, line 66-Col. 4, lines 7; Col. 5, line 66-Col. 6, line 22).
Thus, it would have been obvious to a person skilled in the art at the time of the invention to incorporate the battery of Iwanaga and Inagaki into a portable device such as that of Alameh in view of Akahane as to provide power to a portable device.
As to Claim 12:
Iwanaga and Inagaki does not disclose the rubber material is fluorine rubber or silicone rubber.
While Alameh discloses that the band comprising a flexible material such as polymeric material (e.g., polyethylene, polypropylene, resin) (see “… flexible material… wrist band 30…” Col. 2, line 66-Col. 3, lines 19; “… band 30… polymeric material… polyethylene… polypropylene… resin…”, Col. 4, lines 10-50), Alameh does not disclose the band comprises a rubber material such as fluorine rubber or silicone rubber.
In the same field of endeavor, Akahane discloses a wristwatch (Fig. 1, Col. 3, lines 45-65) similar to that of Alameh.  Akahane further discloses that the band material of can be made of flexible plastic material such as silicone rubber, which is nonconducting and suitable for contact with the human skin (Col. 3, line 66-Col. 4, lines 7; Col. 5, line 66-Col. 6, line 22).
It would have been obvious to a person skilled in the art at the time of the invention to substitute the flexible plastic material such as silicon rubber as taught by Akahane as the flexible plastic material of Alameh as Akahane teaches that silicone rubber is equivalence to polymeric material to be used as a band as those materials are nonconducting and suitable for contact with the human skin (Col. 3, line 66-Col. 4, lines 7; Col. 5, line 66-Col. 6, line 22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723